[Cite as Northridge Local Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision, 2022-Ohio-495.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 NORTHRIDGE LOCAL SCHOOLS                             :
 BOARD OF EDUCATION                                   :
                                                      :     Appellate Case No. 29179
         Appellee                                     :
                                                      :     BTA Case No. 2020-2397
 v.                                                   :
                                                      :     (Administrative Appeal from Board of
 MONTGOMERY COUNTY BOARD OF                           :     Tax Appeals)
 REVISION, et al.                                     :
                                                      :
         Appellees/Appellant                          :


                                              ...........

                                              OPINION

                          Rendered on the 18th day of February, 2022.

                                              ...........

CHARLES F. ALLBERY, III, Atty. Reg. No. 0006244, 893 South Main Street, #386,
Englewood, Ohio 45322
      Attorney for Appellant, Dayton Fun Hotels, LLC

LAURA B. MARIANI, Atty. Reg. No. 0063284, 301 West Third Street, P.O. Box 972,
Dayton, Ohio 45422
      Attorney for Appellees, Montgomery County Auditor & Montgomery County Board
of Revision

MARK H. GILLIS, Atty. Reg. No. 0066908, 547 Perimeter Drive, Suite 150, Dublin, Ohio
43017
      Attorney for Appellee, Northridge Local Schools Board of Education

                                             .............
                                                                                      -2-



EPLEY, J.

      {¶ 1} Dayton Fun Hotels, LLC, appeals from a decision of the Ohio Board of Tax

Appeals (BTA), which vacated the Montgomery County Board of Revision’s (BOR)

decision and remanded the matter to the BOR with instructions to dismiss Dayton Fun

Hotels’ complaint as untimely. For the following reasons, the BTA’s decision will be

affirmed.

                           I. Facts and Procedural History

      {¶ 2} On March 9, 2020, Ohio’s governor declared a state of emergency due to the

COVID-19 pandemic.       Executive Order 2020-01D.       On March 27, 2020, also in

response to the COVID-19 pandemic, the Ohio legislature passed an emergency relief

bill that, among other things, tolled certain time limitations and deadlines.     2020

Am.Sub.H.B. 197. The governor signed the bill but used a line-item veto to delete the

phrase “or deadline” from Section 22(A)(10) of the bill. Based on its understanding of

H.B. 197, the Montgomery County Board of Revision publicized on its website that “the

deadline for filing property value appeals with the Montgomery County Board of Revision

has been extended. * * * The new deadline will be August 24. The normal statutory

deadline for filing Board of Revision appeals is March 31.” (Emphasis sic.)

      {¶ 3} On July 31, 2020, Dayton Fun Hotels filed a complaint challenging the 2019

tax valuation of its property located at 2301 Wagner Ford Road in Montgomery County.

The Northridge Local Schools Board of Education (BOE) filed a counter-complaint,

asserting that the fair market value was $2.1 million, the assessed value. A hearing was

held on October 15, 2020, during which the BOE moved to dismiss Dayton Fun Hotels’

complaint due to its being filed after the March 31, 2020 deadline. (A transcript of the
                                                                                          -3-


BOR hearing is not part of the record before us.) On December 2, 2020, the BOR

reduced the property’s valuation from $2.1 million to $911,500.

       {¶ 4} Twelve days later, the BOE appealed the BOR’s decision to the BTA. The

BOE also filed a motion asking the BTA to remand the matter to the BOR with instructions

to dismiss the complaint as untimely. The BOR and Dayton Fun Hotels filed separate

memoranda opposing the motion.

       {¶ 5} On June 3, 2021, the BTA granted the BOE’s motion. Relying on Porat

Group 3, LLC v. Cuyahoga Cty. Bd. Of Revision, BTA No. 2020-1399 (Jan. 19, 2021), a

prior BTA decision on the same issue, the BTA rejected the argument that H.B. 197 had

tolled the time by which a property valuation complaint had been required to be filed. It

reasoned: “The Governor vetoed the portion of the bill that would arguably have extended

that deadline.”   The BTA noted that compliance with statutory filing requirements,

including the filing deadline, is a mandatory, jurisdictional requirement that cannot be

waived by a tax official. Accordingly, the BTA vacated the BOR’s decision and remanded

the matter with instructions to dismiss the underlying complaint as untimely.

       {¶ 6} Dayton Fun Hotels appeals from the BTA’s decision, raising seven

assignments of error. The crux of all the assignments of error is that the BTA erred in

concluding that H.B. 197 did not toll the filing requirement in R.C. 5715.19(A)(1) and, thus,

that Dayton Fun Hotels’ complaint was untimely. Consequently, we will address them

together.

       {¶ 7} Before turning to the issue before us, we note that Dayton Fun Hotels and

the BOE have attached documents to their appellate briefs. In determining this appeal,

our review is limited to the certified transcript of the record of the proceedings of the BTA
                                                                                        -4-


and the evidence considered by the BTA in making its decision. See R.C. 5717.04.

With the exception of legal authority attached to the appellate briefs, we cannot consider

the parties’ attachments unless they also were part of the record and evidence before the

BTA.

                        II. Timeliness of Taxpayer’s Complaint

       {¶ 8} We review a decision of the BTA for whether it is “reasonable and lawful.”

R.C. 5717.04; NWD 300 Spring, L.L.C. v. Franklin Cty. Bd. of Revision, 151 Ohio St.3d

193, 2017-Ohio-7579, 87 N.E.3d 199, ¶ 13. If the decision is both reasonable and lawful,

we must affirm. Id. However, questions of law are reviewed de novo. Kettering City

Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision, 2d Dist. Montgomery No. 2015-

2331, 2018-Ohio-2325, ¶ 12. “[A] reviewing court does not hesitate to reverse BTA

decisions that are based on incorrect legal conclusions.” Id.

       {¶ 9} In this case, the sole issue is whether Dayton Fun Hotels timely filed its

complaint with the BOR, which requires our interpretation of relevant statutes. “The

primary goal of statutory construction is to ascertain and give effect to the legislature’s

intent” as expressed in the plain meaning of the statutory language. State v. Lowe, 112

Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9; see also Gabbard v. Madison Local

School Dist. Bd. of Edn., Ohio Slip Opinion No. 2021-Ohio-2067, ___ N.E.3d ___, ¶ 13.

“To discern that intent, we first consider the statutory language, reading all words and

phrases in context and in accordance with the rules of grammar and common usage.

We give effect to the words the General Assembly has chosen, and we may neither add

to nor delete from the statutory language.” (Citations omitted.) Gabbard at ¶ 13. When

the statutory language is clear and unambiguous, we apply the words as written. “An
                                                                                            -5-


unambiguous statute is to be applied, not interpreted.” Meeks v. Papadopulos, 62 Ohio

St.2d 187, 190, 404 N.E.2d 159 (1980); Bowman v. South Vienna, 2d Dist. Clark No.

2021-CA-38, 2021-Ohio-4587, ¶ 9.

       {¶ 10} Persons who own taxable real property may file a complaint with the county

auditor challenging the determination of the total valuation or assessment for that parcel.

R.C. 5715.19(A)(1)(d). Such complaints are presented by the county auditor to the

county board of revision. R.C. 5715.19(A)(1). In general, complaints against valuation

must be filed with the county auditor “on or before the thirty-first day of March of the

ensuing tax year or the date of closing of the collection for the first half of real and public

utility property taxes for the current tax year, whichever is later[.]” R.C. 5715.19(A)(1).

       {¶ 11} Ordinarily, the later date is March 31, and “a taxpayer protesting the

valuation of a property must file a complaint by March 31 of the year succeeding the tax

year in question.” Life Path Partners, Ltd. v. Cuyahoga Cty. Bd. of Revision, 152 Ohio

St.3d 238, 2018-Ohio-230, 94 N.E.3d 565, ¶ 1. However, it is not necessarily so. Upon

application of the county auditor and county treasurer, the tax commissioner may extend

the time for payment of taxes if the commissioner “determines that penalties have accrued

or would otherwise accrue for reasons beyond the control of the taxpayers of the county.”

R.C. 323.17. It is, though, possible for the date of closing of the collection for the first

half of real and public utility property taxes for the current tax year to be after March

31.

       {¶ 12} The question before us is the effect of H.B. 197, the COVID-19 emergency

relief statute, as enacted, on the requirements of R.C. 5715.19(A)(1). We focus on

Section 22 of H.B. 197, which concerns the tolling of statutes of limitation and other time
                                                                                          -6-


limits and deadlines. When it was passed by the General Assembly, that section read,

in its entirety:

        SECTION 22. (A) The following that are set to expire between March 9,

        2020, and July 30, 2020, shall be tolled:

                   (1) A statute of limitation, as follows:

                   (a) For any criminal offense, notwithstanding any other provision of

        law to the contrary, the applicable period of limitation set forth in section

        2901.13 of the Revised Code for the criminal offense;

                   (b) When a civil cause of action accrues against a person,

        notwithstanding any other provision of law to the contrary, the period of

        limitation for commencement of the action as provided under any section in

        Chapter 2305. of the Revised Code, or under any other provision of the

        Revised Code that applies to the cause of action;

                   (c) For any administrative action or proceeding, the period of

        limitation for the action or proceeding as provided under the Revised Code

        or the Administrative Code, if applicable.

                   (2) The time within which a bill of indictment or an accusation must

        be returned or the time within which a matter must be brought before a

        grand jury;

                   (3) The time within which an accused person must be brought to trial

        or, in the case of a felony, to a preliminary hearing and trial;

                   (4) Time deadlines and other schedule requirements regarding a

        juvenile, including detaining a juvenile;
                                                                                           -7-


             (5) The time within which a commitment hearing must be held;

             (6) The time by which a warrant must be issued;

             (7) The time within which discovery or any aspect of discovery must

      be completed;

             (8) The time within which a party must be served;

             (9) The time within which an appearance regarding a dissolution of

      marriage must occur pursuant to section 3105.64 of the Revised Code;

             (10) Any other criminal, civil, or administrative time limitation or

      deadline under the Revised Code.

             (B) This section applies retroactively to the date of the emergency

      declared by Executive Order 2020-01D, issued on March 9, 2020.

             (C) Division (A) of this section expires on the date the period of

      emergency ends or July 30, Am. Sub. H. B. No. 197 133rd G.A. 339 2020,

      whichever is sooner.

(Emphasis added.) 2020 Am.Sub.H.B. 197, as enrolled.

      {¶ 13} The governor deleted the phrase “or deadline” from Section 22(A)(10). In

doing so, the governor explained the deletion, stating:

      This provision is intended to apply only to criminal statute of limitations, civil

      statute of limitations, administrative statute of limitations and other

      statutorily created time limitations in court cases. Removing the boxed

      language clarifies that this provision does not apply to statutory tax

      deadlines or due dates, including those tax deadlines or due dates adjusted

      elsewhere in this bill.     The Tax Commissioner has the authority to
                                                                                           -8-


       individually extend tax deadlines and due dates based on particularized

       situations. All other state agencies, boards and commissions will work with

       Ohio citizens in individual circumstances.            This clarification, and

       maintaining revenue sources, such as the sales tax, which has already been

       collected by vendors but not yet remitted to the State and distributed to local

       governments, to fund essential government services, is imperative during

       the duration of the Governor’s COVID-19 emergency declaration.

       Therefore, this veto is in the public interest.

https://www.legislature.ohio.gov/Assets/LegislationDocuments/133/VetoMessage

AmSubHB197.pdf.

       {¶ 14} On appeal, Dayton Fun Hotels, as well as the BOR and the Montgomery

County Auditor, claim that R.C. 5715.19(A)(1) was tolled by H.B. 197. Dayton Fun

Hotels asserts that the tolling order “immediately tolled, retroactive to March 9, 2020, all

statute of limitations, time limitations, and deadlines in the Ohio Revised Code.”

(Appellant’s Brief, citing In re Tolling of the Time Requirements Imposed by Rules

Promulgated by the Supreme Court and Use of Technology, 158 Ohio St.3d 1447, 2020-

Ohio-1166, 141 N.E.3d 974 (Table).) But, due to the governor’s deletion of the phrase

“or deadline” from Section 22(A)(10), the enacted COVID-19 emergency relief statute

tolled the statute of limitations, time limitations and deadlines enumerated in Section

22(A)(1)-(9), but tolled only other criminal, civil, or administrative time limitations in the

Ohio Revised Code. Not all statutory “deadlines” were tolled.

       {¶ 15} The Montgomery County Auditor and BOR assert that the March 31 date in

R.C. 5715.19(A)(1) is not a “tax deadline” as set forth by the governor in his veto, but
                                                                                               -9-


rather a “limitation period” and/or an “administrative time limitation” for filing complaints

against valuation with the BOR.          They therefore contend that the March 31 filing

requirement was tolled under either Section 22(A)(1)(c) or (A)(10).

       {¶ 16} The distinction between a “statute of limitation,” a “time limitation,” and a

“deadline” is pivotal. Those terms are not defined in H.B. 197 or elsewhere in the Ohio

Revised Code. A “statute of limitations” has been described as (1) “[a] law that bars

claims after a specified period; specif., a statute establishing a time limit for suing in a civil

case, based on the date when the claim accrued (as when the injury occurred or was

discovered)”, or (2) “[a] statute establishing a time limit for prosecuting a crime, based on

the date when the offense occurred.” Black’s Law Dictionary (11th Ed.2019), Statute of

Limitations. Similar to statutes of limitations, “time limitations” generally have referred to

periods of time within which a certain action must be taken. See, e.g., Black’s Law

Dictionary (11th Ed.2019), Time Limit (“A prescribed period by the end of which some

task must be completed”).

       {¶ 17} In contrast, a deadline is commonly understood to mean “the time by which

something must be finished or completed; the latest time for finishing something.”

https://www.dictionary.com/browse/deadline; see also, e.g., Black’s Law Dictionary (11th

Ed.2019), Deadline (“A cutoff date for taking some action”); Merriam-Webster Dictionary

(defining deadline as “a date or time before which something must be done”); Collins

Dictionary (“A deadline is a time or date before which a particular task must be finished

or a particular thing must be done.”).

       {¶ 18} Some dictionaries define a “time limit” as a “deadline.”              See Collins

Dictionary (“A time limit is a date before which a particular task must be completed.”).
                                                                                         -10-


However, H.B. 197 uses both terms, and we must interpret a statute to give effect to all

the statute’s words. Buddenberg v. Weisdack, 161 Ohio St.3d 160, 2020-Ohio-3832,

161 N.E.3d 603, ¶ 10. To interpret them synonymously would render the use of both

terms in the enrolled bill, as well as the deletion of “or deadline” in the enacted bill,

meaningless.

       {¶ 19} H.B. 197 refers to the term “deadline” 12 times (including in Section 22),

and its usage is consistent with the word’s common definition. For example, the term

deadlines in the section related to elections refers to specific revised dates by which

actions were required to be taken. See H.B. 197, Section 32(C)(1)(a); Section 32(C)(3).

Section 17 permits the superintendent to waive or extend deadlines for certain annual

requirements regarding schools and school employees. Albeit without using the term

“deadline,” H.B. 197 also extends “the date by which action is required” concerning

various licenses.

       {¶ 20} The Ohio Supreme Court has repeatedly referred to the March 31 date in

R.C. 5715.19(A)(1) as a “statutory deadline” for filing a complaint related to the prior tax

year. See, e.g., Disciplinary Counsel v. Farris, 157 Ohio St.3d 527, 2019-Ohio-4810,

138 N.E.3d 1134 (counsel failed to file the board of revision tax appeal “by the March 31,

2013 statutory filing deadline”); Life Path Partners, Ltd., 152 Ohio St.3d 238, 2018-Ohio-

230, 94 N.E.3d 565, at ¶ 2 (referring to March 31 as a “deadline”); Kohl’s Illinois, Inc. v.

Marion Cty. Bd. of Revision, 140 Ohio St.3d 522, 2014-Ohio-4353, 20 N.E.3d 711, ¶ 26

(commenting, as an example, that “the March 31 deadline for filing complaints” is

jurisdictional); L.J. Smith, Inc. v. Harrison Cty. Bd. of Revision, 140 Ohio St.3d 114, 2014-

Ohio-2872, 16 N.E.3d 573, ¶ 22 (discussing the mailbox rule as it relates to the March 31
                                                                                          -11-


“deadline”); Sheldon Rd. Assocs., L.L.C. v. Cuyahoga Cty. Bd. of Revision, 131 Ohio

St.3d 201, 2012-Ohio-581, 963 N.E.2d 794, ¶ 18 (“Sheldon acknowledges that its

complaint –filed in December 2008 – was filed after March 31, 2008, the statutory

deadline for complaints relating to the 2007 tax year. That deadline had been held to be

jurisdictional.”).

        {¶ 21} The Montgomery County Auditor and BOR assert that the Ohio Supreme

Court’s recent decision in Chapman Ents., Inc. v. McClain, Ohio Slip Opinion No. 2021-

Ohio-2386, __ N.E.3d __, which concerned whether H.B. 197 tolled the time for filing an

appeal with the BTA, requires reversal in this case. In Chapman, the tax commissioner

upheld tax assessments in two cases on April 29, 2020, and service of the decisions was

completed on May 4, 2020. Under R.C. 5717.02(B), Chapman had 60 days from the

date of service to file an appeal with the BTA, which (after taking the July 4th holiday into

account) would have expired on July 6, 2020. Chapman filed notices of appeal on July

27, and the tax commissioner moved to dismiss the appeals as untimely. The BTA

rejected Chapman’s argument that the time for filing the appeals was tolled by H.B. 197

and dismissed the appeals.

        {¶ 22} The Ohio Supreme Court reversed the BTA, holding that Section 22(A)(1)(c)

of H.B. 197 tolled Chapman’s appeal period. Id. at ¶ 13. The supreme court reasoned:

        Although R.C. 5717.02 speaks of an “appeal” rather than a “limitation

        period,” the 60-day period for filing an appeal with the BTA is functionally

        the same as a 60-day limitation period for initiating an administrative

        proceeding at the BTA. Accordingly, Chapman’s appeal deadlines were

        tolled under Section 22(A)(1)(c) of H.B. 197. Even if Section 22(A)(1)(c)
                                                                                           -12-


       did not apply, Section 22(A)(10) of H.B. 197 would toll the time limit for filing

       an appeal with the BTA because the 60-day period prescribed by R.C.

       5717.02(B) would constitute an “administrative time limitation under the

       Revised Code” that was not otherwise tolled.

Id. at ¶ 13.

       {¶ 23} We find the appeal period in Chapman to be distinguishable from the filing

requirement in R.C. 5715.19(A)(1). Chapman concerned a 60-day period of time for

filing an appeal, which is consistent with the definition of a time limitation. In contrast,

the case before us involves a specific date by which an action needed to be taken: a

property valuation complaint must be filed on the latter of (1) March 31 or (2) the date of

closing of the collection for the first half of real and public utility property taxes for the

current tax year. The March 31 date does not constitute a statute of limitations, as

needed to satisfy Section 22(A)(1)(c) of H.B. 197, and it is not a time limitation under

Section 22(A)(10).

       {¶ 24} In summary, we hold that the filing requirement of R.C. 5715.19(A)(1) is a

deadline which, due to the governor’s deletion of the words “or deadline” from Section

22(A)(10), was not tolled by H.B. 197. The BTA’s decision, which reached this same

conclusion, was reasonable and lawful.

       {¶ 25} Dayton Fun Hotels notes that the Montgomery County BOR website

informed the public that the deadline for filing an appeal with the BOR was extended until

August 24, 2020, and that it reasonably relied on that information.           It states, upon

information and belief, that the Montgomery County Auditor and BOR extended the time

for filing a valuation complaint upon the advice of the Montgomery County Prosecutor’s
                                                                                           -13-


Office. Dayton Fun Hotels further indicates that, in reliance on the COVID-19 emergency

relief bill, other boards of revision in Ohio similarly extended the time within which property

owners were required to file valuation complaints. Dayton Fun Hotels contends that it

justifiably relied on the published pronouncements of the Montgomery County Auditor

and, thus, principles of estoppel should bar a finding that its complaint was untimely.

       {¶ 26} “[T]he doctrine of equitable estoppel precludes a party from asserting

certain facts where the party, by his conduct, has induced another to change his position

in good faith reliance upon the party’s conduct.” State Farm Mut. Auto. Ins. Co. v. Ingle,

180 Ohio App.3d 201, 2008-Ohio-6726, 904 N.E.2d 934, ¶ 32 (2d Dist.), quoting Turner

Liquidating Co. v. St. Paul Surplus Lines Ins. Co., 93 Ohio App.3d 292, 295, 638 N.E.2d

174 (9th Dist.1994).     To successfully raise a claim of equitable estoppel, the party

asserting the estoppel must have relied on conduct of the other party in such a manner

as to change his position for the worse, and that reliance must have been reasonable in

that the party claiming estoppel did not know and could not have known that the other

party’s conduct was misleading. Shampton v. Springboro, 98 Ohio St.3d 457, 2003-

Ohio-1913, 786 N.E.2d 883, ¶ 34; Bradley v. Islamic Ctr. of Peace, Inc., 2d Dist.

Montgomery No. 29134, 2021-Ohio-3756, ¶ 9.

       {¶ 27} It is well established that the doctrine of equitable estoppel is inapplicable

against a political subdivision when the political subdivision is engaged in a governmental

function. E.g., Hortman v. Miamisburg, 110 Ohio St.3d 194, 2006-Ohio-4251, 852 N.E.2d

716, ¶ 25; Ohio State Bd. of Pharmacy v. Frantz, 51 Ohio St.3d 143, 145-146, 555 N.E.2d

630 (1990). While we are sympathetic to the position in which Dayton Fun Hotels finds

itself, we cannot apply the doctrine of equitable estoppel in this case.
                                                                      -14-


      {¶ 28} Dayton Fun Hotels’ assignments of error are overruled.

                                   III. Conclusion

      {¶ 29} The BTA’s decision will be affirmed.

                                   .............



TUCKER, P. J. and WELBAUM, J., concur.


Copies sent to:

Charles F. Allbery, III
Laura G. Mariani
Mark H. Gillis
Ohio Tax Commissioner